 

Adamis Pharmaceuticals Corporation - 8K [admp-8k_072017.htm]

 







Exhibit 10.1

 



July 19, 2017

 

[Name]

[Address]

 

 

Re:       Reset Offer of Common Stock Purchase Warrants

 

To Whom It May Concern:

 

Adamis Pharmaceuticals Corporation (the “Company”) is pleased to offer to you
the opportunity to reprice the exercise of all of the Common Stock purchase
warrants set forth on Annex I attached hereto (the “Reprice Warrants”) currently
held by you (the “Holder”). The issuance of shares underlying the Reprice
Warrants (“Warrant Shares”) has been registered pursuant to a registration
statement on Form S-3 (File No. 333-196976) (the “Registration Statement”). The
Registration Statement is currently effective and, upon exercise of the Reprice
Warrants pursuant to this letter agreement, will be effective for the issuance
or resale, as the case may be, of the Warrant Shares. Capitalized terms not
otherwise defined herein shall have the meanings set forth in the Securities
Purchase Agreement, dated as of July 29, 2016, by and among the Company and the
signatories thereto (the “Purchase Agreement”).

 

In consideration for exercising in full all of the Reprice Warrants held by you
(the “Warrant Exercise”), the Company hereby offers you a reduced exercise price
of the Reprice Warrants to $2.78. Notwithstanding anything herein to the
contrary, in the event that the Warrant Exercise would otherwise cause the
Holder to exceed the beneficial ownership limitations (“Beneficial Ownership
Limitation”) in the Reprice Warrants, the Company shall only issue such number
of Warrant Shares to the Holder (as instructed in writing by Holder) that would
not cause such Holder to exceed the maximum number of Warrant Shares permitted
thereunder with the balance to be held in abeyance until the balance (or portion
thereof) may be issued in compliance with such limitations. Holder shall provide
written notice to the Company promptly when any additional Warrant Shares may be
issued in compliance with the Beneficial Ownership Limitation. The balance of
the Warrant Shares shall promptly be issued when Holder provides notice that
Holder holds less than the Beneficial Ownership Limitation.

 

Expressly subject to the paragraph immediately following this paragraph below,
Holder may accept this offer by signing this letter below, with such acceptance
constituting Holder's exercise in full of the Reprice Warrants for an aggregate
exercise price as set forth on the Holder’s signature page hereto (the "Warrants
Exercise Price") on or before 8:00 a.m. (New York City time) on July 20, 2017.

 



 

 



 

Additionally, the Company agrees to the representations, warranties and
covenants set forth on Annex A attached hereto. Maxim Group LLC will be entitled
to a fee equal to $76,881 in connection with advising the Company concerning the
Reprice Warrants pursuant to this letter agreement.

 

From the date hereof until five (5) Trading Days after the date hereof
(“Standstill Period”), neither the Company nor any Subsidiary shall issue, enter
into any agreement to issue or announce the issuance or proposed issuance of any
shares of Common Stock or Common Stock Equivalents; provided, however, that this
prohibition shall not apply to the Company’s issuance of securities upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock, or other similar
rights, issued and outstanding on the date of this letter agreement, provided
that such outstanding securities have not been amended since the date of this
letter agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities (other
than any amendment pursuant to an Other Warrant Exercise Agreement). The Company
agrees that it will not amend any issued and outstanding option or warrant
during the Standstill Period other than warrants issued under the Purchase
Agreement.

If this offer is accepted on or before 8:00 a.m. (New York City time) on July
20, 2017, then on or before 9:00 a.m. (New York City time) on July 20, 2017, the
Company shall file a Current Report on Form 8-K with the Securities and Exchange
Commission disclosing all material terms of the transactions contemplated
hereunder. The Company shall also file an amendment to the prospectus supplement
to the Registration Statement disclosing the reduced exercise price of the
Reprice Warrants within 48 hours. The Company represents, warrants and covenants
that, upon acceptance of this offer, the shares underlying the Reprice Warrants
shall be issued free of any legends or restrictions on resale by Holder and all
of the Warrant Shares shall be delivered electronically through the Depository
Trust Company within 1 business day of the date the Company receives the
Warrants Exercise Price (or, with respect to shares that would otherwise be in
excess of the Beneficial Ownership Limitation, within 2 business days of the
date the Company is notified by Holder that its ownership is less than the
Beneficial Ownership Limitation). The terms of the Reprice Warrants, including
but not limited to the obligations to deliver the Warrant Shares, shall
otherwise remain in effect as if the acceptance of this offer were a formal
Notice of Exercise (including but not limited to any liquidated damages and
compensation in the event of late delivery of the Warrant Shares).

 







The Company acknowledges and agrees that the obligations of the Holders under
this letter agreement are several and not joint with the obligations of any
other holder of warrants of the Company issued pursuant to the Purchase
Agreement (each, an “Other Holder”) under any other agreement related to the
exercise of such warrants (“Other Warrant Exercise Agreement”), and the Holder
shall not be responsible in any way for the performance of the obligations of
any Other Holder or under any such Other Warrant Exercise Agreement. Nothing
contained in this letter agreement, and no action taken by the Holders pursuant
hereto, shall be deemed to constitute the Holders and the Other Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders and the Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this letter agreement and the Company acknowledges
that the Holders and the Other Holders are not acting in concert or as a group
with respect to such obligations or the transactions contemplated by this letter
agreement or any Other Warrant Exercise Agreement. The Company and the Holders
confirm that the Holders have independently participated in the negotiation of
the transactions contemplated hereby with the advice of its own counsel and
advisors. The Holders shall be entitled to independently protect and enforce
their rights, including, without limitation, the rights arising out of this
letter agreement, and it shall not be necessary for any Other Holder to be
joined as an additional party in any proceeding for such purpose.

 



 

 



 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees that, from the date hereof until the twelve (12) month anniversary of
the date hereof, none of the terms offered to any Other Holder with respect to
any Other Warrant Exercise Agreement (or any amendment, modification or waiver
thereof), is or will be more favorable to such Other Holder than those of the
Holders and this letter agreement. If, and whenever on or after the date hereof,
the Company enters into an Other Warrant Exercise Agreement, then (i) the
Company shall provide notice thereof to the Holders promptly following the
occurrence thereof and (ii) the terms and conditions of this letter agreement
shall be, without any further action by the Holders or the Company,
automatically amended and modified in an economically and legally equivalent
manner such that the Holder shall receive the benefit of the more favorable
terms and/or conditions (as the case may be) set forth in such Other Warrant
Exercise Agreement (including the issuance of additional Warrant Shares),
provided that upon written notice to the Company at any time the Holder may
elect not to accept the benefit of any such amended or modified term or
condition, in which event the term or condition contained in this letter
agreement shall apply to the Holders as it was in effect immediately prior to
such amendment or modification as if such amendment or modification never
occurred with respect to the Holders. The provisions of this paragraph shall
apply similarly and equally to each Other Warrant Exercise Agreement.

 

 

***************

 

[signature pages follow]

 



 

 

 

To accept this offer, Holder must counter execute this letter agreement and
return the fully executed agreement to the Company on or before 8:00 am (New
York City time) on July 20, 2017.

 

Please do not hesitate to call me if you have any questions.

 

  Sincerely yours,       ADAMIS PHARMACEUTICALS CORPORATION       By:  /s/ David
J. Marguglio     Name: David J. Marguglio
Title: SVP Chief Business Officer

 

 

 



[Holder signature page follows]

 



 

 

 

  

Accepted and Agreed to:

 

Name of Holder: _______________________________________________________

Signature of Authorized Signatory of Holder: _________________________________

Name of Authorized Signatory: ____________________________________________

Title of Authorized Signatory: _____________________________________________

 

Repriced Warrant Shares: ____________

 

Aggregate Exercise Price: $____________

 

Repriced Warrant Shares issued on date hereof: ______________

 

DTC Instructions:

 

 

 

 

 

 

 

[signature page to ADMP Letter Agreement]

 



 

 



 

Annex A

 

Representations, Warranties and Covenants of the Company. The Company hereby
makes the following representations and warranties to the Holder:

 

(a)                Affirmation of Prior Representations, Warranties and
Covenants. The Company hereby represents and warrants to the Holder that the
Company’s representations and warranties as set forth in Section 3.1 and as set
forth in covenants listed in Article IV of the Securities Purchase Agreement,
dated as of July 29, 2016 (the “Purchase Agreement”), together with any updates
in the Company’s SEC Reports subsequent to the Purchase Agreement (and without
any requirement to update the Disclosure Schedules to the Purchase Agreement
other than for material changes thereto), are true and correct in all material
respects as of the date hereof and have been fully performed as of the date
hereof. Capitalized terms not otherwise defined herein shall have the meanings
set forth in the Purchase Agreement.

(b)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this letter agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This letter agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(c)                No Conflicts. The execution, delivery and performance of this
letter agreement by the Company and the consummation by the Company of the
transactions contemplated hereby do not and will not: (i) conflict with or
violate any provision of the Company’s certificate or articles of incorporation,
bylaws or other organizational or charter documents; or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company in connection with, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any material agreement, credit
facility, debt or other material instrument (evidencing Company debt or
otherwise) or other material understanding to which such Company is a party or
by which any property or asset of the Company is bound or affected; or (iii)
subject to the Required Approvals (as defined in the Purchase Agreement),
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except, in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect (as defined in the Purchase Agreement).

(d)                Nasdaq Corporate Governance. The transactions contemplated
under this letter agreement comply with all rules of the Trading Market.



 

 

 

Annex I

 



Investor Issue Date Strike Price Warrant Shares                        



 



 

 

 

 

